           Case 3:19-cv-00080-JTR Document 20 Filed 08/18/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

LAURA KENNON                                                                  PLAINTIFF

V.                             NO. 3:19-CV-00080-JTR

ANDREW SAUL,
Commissioner of Social Security                                            DEFENDANT

                                         ORDER

       Pending before the Court are Plaintiff’s Motion requesting an award of

attorney’s fees and expenses under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412.1 Doc. 17. The Commissioner has filed a Response. Doc. 19.

       Plaintiff’s attorney, Stephanie Bartels Wallace, requests a total payment of

$3,006.57 consisting of: (1) 12.30 hours of attorney work at an hourly rate of

$205.00 ($2,521.50); (2) 6.20 hours of paralegal work at an hourly rate of $75

($465.00); and (3) expenses of $20.07. The Commissioner consents to an award in

the amount stated in Plaintiff’s Amended Motion.

       The Court concludes that: (1) Plaintiff is entitled to an award of attorney’s

fees and expenses under the EAJA; and (2) the amount requested is reasonable.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

Pursuant to the EAJA, Doc. 17, is GRANTED, as stated herein.


       1
         On June 11, 2020, the Court entered an Order reversing the Commissioner’s denial of
benefits and remanding the case for further consideration. Doc. 15.
                                             1
           Case 3:19-cv-00080-JTR Document 20 Filed 08/18/20 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiff is awarded $3,006.57 in attorney’s

fees and expenses under the EAJA.2

       DATED this 18th day of August, 2020.




                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




       2
         Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560 U.S.
586 (2010), the check awarding EAJA fees should be made payable to Plaintiff, but mailed to the
care of Plaintiff’s attorney at the attorney’s office.
                                                2
